‘ AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supcrvised Release)
V (For Offenses Comrnitted On or Afcer November l, 1987)
CINDY ESCOBEDO (1) CaS€ Numbe!`: l6CR0538-H
Stephen Patrick White

 

Dcfendant’s Attorney
Registration Number: 52201-293

E -
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 2. 1

 

l:l Was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violatioo
2 nv16, Failure to report law enforcement contact

Supervised Relcase is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 17. 2019

Datc of lmposition of Sentence

il/l/l M“L/\/l L»M

HONd§ABLE PQ,ARILYN E.`HU@F U
UNITED STATES DISTRICT JUDGE

 

Fll..ED

APR1`92019

 

 

 

 

CLEHK US D|S I HlCl COUHT

SOUTHEHN L)FSTH|CI Oé'~ CAL|[~` FlN|A
w C(,,-¢§LUW _ 160R0533-H
U y

 

 

 

3

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CINDY ESCOBEDO (1) .ludgment - Page 2 of 5
CASE NUMBER: 16CR0538-H

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
5 MONTHS.

|:| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
E at A.M. on

 

|:l as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|:| as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Off'lce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

16CR053 8-H

AO 245B (CASD Rev. 01/19) Judgment in a Crirninal Case for Revocations

 

DEFENDANT: ClNDY ESCOBEDO (1) Judgment - Page 3 of 5
CASE NUMBER: 16CR053 8-H
SUPERVISED RELEASE
Upon release li‘om imprisonment, the defendant will be on supervised release for a term of:
24 MONTHS. 1
MANDATORY CONDITIONS

l. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

|:]The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)
4. |:lThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution (check if applicable)
5. EThe defendant must cooperate in the collection of DNA as directed by the probation ofticer. (check if applicable)
|:|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7. |:|The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

16CR0538-H

.ii

AO 245B (CASD Rev. 01/19) ludgment in a Criminal Case for Revocations

 

DEFENDANT: ClNDY ESCOBEDO (1) Judgment - Page 4 of 5
CA SE NUMBER: l6CR053 S-H

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervisionl These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

hours of their release from iinprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. Afcer initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lf the defendant plans to change where they live or anything
about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
the defendant must notify thc probation officer within 72 hours of becoming aware of a change or expected change

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

?. The defendant must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer at least 10 days in advance is not possible

due to unanticipated circumstances the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ifthe defendant knows

someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tascrs).

ll.The defendant must not actor make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that iiistruction. The probation
officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision

16CR0538-H

1

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CINDY ESCOBEDO (1) Judgment - Page 5 of 5

CASE NUMBER: l6CR0538-H

//
//
//

SPECIAL CONDITIONS OF SUPERVISION

Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant
shall warn any other residents that the premises may be subject to searches pursuant to this condition.

Not enter or reside in the Republic of Mexico without permission of the court or probation officer and comply with
both United States and Mexican immigration law requirements

Participate in a program of mental health treatment if directed by the probation officer. The court authorizes the
release of the presentence report and available psychological evaluations to the mental health provider, as approved
by the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
probation officer, based on ability to pay.

16CR053 S-H

